Case 6:10-cr-00076-SMH-PJH Document 148 Filed 11/23/20 Page 1 of 8 PageID #: 1415




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION

  UNITED STATES OF AMERICA                             CRIMINAL ACTION NO. 10-00076

  VERSUS                                               JUDGE S. MAURICE HICKS, JR.

  LARRY CAILLIER, II                                   MAGISTRATE JUDGE HANNA

                                   MEMORANDUM RULING

         Before the Court is Petitioner Larry Caillier, II’s (“Caillier”) Motion to Reduce

  Sentence via Compassionate Release Due to COVID-19 Outbreak at FCI Oakdale. See

  Record Document 135. The Government has opposed Caillier’s motion. See Record

  Documents 138 & 147. For the reasons set forth below, Caillier’s Motion to Reduce

  Sentence via Compassionate Release is hereby DENIED.

                                        BACKGROUND

         In July 2010, Caillier plead guilty before a Magistrate Judge to one count of

  receiving child pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A). See Record

  Documents 45 & 50. The evidence presented in the written factual basis shows that while

  Caillier was a teacher at Opelousas High School, he approached a 15 year old student at

  school and they began to text. See Record Document 50-2. During their texting, Caillier

  asked the minor for sexually explicit images of herself. See id. Caillier instructed the

  minor not to take a picture of her face because that is how he could get in trouble. See

  id. At Caillier’s request, the minor took several images of herself including sexually explicit

  images and sent them to him. See id. The district judge adopted the Report and

  Recommendation on the guilty plea in November 2010. See Record Document 52.
Case 6:10-cr-00076-SMH-PJH Document 148 Filed 11/23/20 Page 2 of 8 PageID #: 1416




         On November 30, 2010, Caillier was sentenced to 168 months in prison followed

  by 15 years supervised release. See Record Documents 61, 63, & 64. In addition to the

  evidence set forth in the written factual basis, the Presentence Report contained

  information that Caillier and the minor were discussing the possibility of the minor

  sneaking out of the house for them to meet for possible sexual reasons. See Record

  Document 74. Caillier is currently incarcerated at FCI Oakdale I. His projected release

  date is February 22, 2022.

         Caillier filed the instant motion on April 24, 2020. See Record Document 135.

  Attached to his motion was a formal request to the Warden made on April 24, 2020 by

  Caillier’s attorney for the release of Caillier pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). On

  July 6, 2020, this Court entered a Minute Entry stating:

         Here, it appears there has been no full exhaustion within the BOP; yet, there
         has been a lapse of thirty days since Caillier’s attorney filed a motion for
         compassionate release with the Warden. Thus, this Court believes it has
         authority over Caillier’s motion. See U.S. v. Graham, No. 12-184-01, 2020
         WL 3053106 (W.D. La. June 8, 2020) (“Thus, Graham satisfied the
         requirements of §3582(c)(1)(A) by waiting thirty days after filing his request
         with the warden and the Court will address the merits of his motion.”). The
         Government is hereby directed to file a response no later than July 17, 2020
         addressing whether Caillier has presented “extraordinary and compelling
         reasons” for a sentence reduction under Section 3582(c)(1)(A) and whether
         Caillier presents “a danger to the safety of another person or to the
         community” under U.S.S.G. § 1B1.13(2).
  Record Document 146. The Government timely responded on July 16, 2020. See Record

  Document 147.

                                    LAW AND ANALYSIS

  I.     Compassionate Release

         Caillier argues that he is especially vulnerable to the threat of COVID-19 because

  he suffers from diagnosed asthma, for which he is prescribed Albuterol. See Record

                                         Page 2 of 8
Case 6:10-cr-00076-SMH-PJH Document 148 Filed 11/23/20 Page 3 of 8 PageID #: 1417




  Document 135 at 2. He believes that allowing him to finish out his sentence at home “is

  the only prudent response to the extraordinary and compelling circumstances created by

  the rampant spread of the novel coronavirus at FCI Oakdale.” Id. Caillier also notes that

  he has already served over 70% of his full term sentence and over 90% of his sentence

  under good time credit. See id. 1

          A judgment of conviction, including a sentence of imprisonment, “constitutes a final

  judgment and may not be modified by a district court except in limited circumstances.”

  Dillon v. United States, 560 U.S. 817, 824, 130 S.Ct. 2683, 2690 (2010). Title 18, United

  States Code, Section 3582(c) provides that the court “may not modify a term of

  imprisonment once it has been imposed,” except in three circumstances:

          (1)     upon a motion by the Bureau of Prisons or the defendant for
                  reduction of sentence under 18 U.S.C. § 3582(c)(1)(A);

          (2)     “to the extent otherwise expressly permitted by statute or by Rule 35
                  of the Federal Rules of Criminal Procedure,” 18 U.S.C. §
                  3582(c)(1)(B); or

          (3)     where the defendant was sentenced based on a retroactively
                  lowered sentencing range, 18 U.S.C. § 3582(c)(2).

  In this case, Caillier moves to modify his sentence under 18 U.S.C. § 3582(c)(1)(A).

  Under this section, the court may reduce a sentence “if it finds that extraordinary and

  compelling reasons warrant such a reduction” and “that such a reduction is consistent

  with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

  3582(c)(1)(A).

          Prior to 2018 only the Director of the BOP could file Section 3582(c)(1)(A) motions,

  also known as compassionate release motions. In 2018, Congress passed and President


  1The Court also notes that several letters in support of Caillier’s request for compassionate release have
  also been filed in the record and reviewed by the Court. See Record Documents 144 & 145.

                                                Page 3 of 8
Case 6:10-cr-00076-SMH-PJH Document 148 Filed 11/23/20 Page 4 of 8 PageID #: 1418




  Trump signed the First Step Act, which among other actions, amended the

  compassionate release process. Under the First Step Act, Section 3852(c)(1)(A) now

  allows prisoners to directly petition courts for compassionate release. However, before

  filing compassionate release motions, prisoners must exhaust their administrative

  remedies in one of two ways:

        (1)     prisoners may file a motion with the court after fully exhausting all
                administrative rights to appeal the BOP’s decision not to file a motion
                for compassionate release, or

        (2)     prisoners may file a motion with the court after requesting release
                and there has been “the lapse of 30 days from the receipt of such
                request by the warden of the defendant’s facility, whichever is
                earlier.”

  18 U.S.C. § 3582(c)(1)(A). As stated previously, the Court has determined that Caillier

  has exhausted his administrative remedies under the First Step Act because of the lapse

  of 30 days.

         Thus, subject to considerations of 18 U.S.C. § 3553(a), Section 3582(c)(1)(A)

  permits a reduction in Caillier’s term of imprisonment if the Court determines that

  extraordinary and compelling reasons warrant a reduction.         The reduction must be

  “consistent with applicable policy statements issued by the Sentencing Commission.” 18

  U.S.C. § 3582(c)(1)(A). Turning to the Guidelines, U.S.S.G. § 1B1.13 explains that a

  reduction is authorized when the court, after consideration of the factors set forth in 18

  U.S.C. § 3553(a), determines that extraordinary and compelling reasons exist and the

  defendant is not a danger to the safety of any other person or the community, as provided

  in 18 U.S.C. § 3142(g). The reduction must also be consistent with the policy statements

  set forth in U.S.S.G. § 1B1.13. Application Note 1 of the U.S.S.G. § 1B1.13 sets forth




                                         Page 4 of 8
Case 6:10-cr-00076-SMH-PJH Document 148 Filed 11/23/20 Page 5 of 8 PageID #: 1419




  what may constitute “extraordinary and compelling” circumstances that would permit a

  court to grant relief under Section 3582(c)(1)(A):

         (A)    Medical Condition of the Defendant. –

                (i)    The defendant is suffering from a terminal illness (i.e. a
                serious and advanced illness with an end of lift trajectory). A
                specific prognosis of life expectancy (i.e. a probability of death
                within a specific time period) is not required. Examples include
                metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS),
                end-stage organ disease, and advanced dementia.

                (ii)   The defendant is –

                       (I)    suffering from a serious physical or mental condition,

                       (II)  suffering from a serious functional or cognitive
                       impairment, or

                       (III) experiencing deteriorating physical or mental health
                       because of the aging process,

                that substantially diminishes the ability of the defendant to provide
                self-care within the environment of a correctional facility and from
                which he or she is not expected to recover.

         (B)    Age of the Defendant. – The defendant (i) is at least 65 years old; (ii)
         is experiencing a serious deterioration in physical or mental health because
         of the aging process; and (iii) has served at least 10 years or 75 percent of
         his or her term of imprisonment, whichever is less.

         (C)    Family Circumstances. –

                (i)   The death or incapacitation of the caregiver of the defendant's
                minor child or children.

                (ii)  The incapacitation of the defendant's spouse or registered
                partner when the defendant would be the only caregiver for the
                spouse of registered partner.

         (D)    Other Reasons. – As determined by the Director of the Bureau of
         Prisons, there exists in the defendant's case an extraordinary and
         compelling reason other than, or in combination with the reasons described
         in subdivision (A) through (C).



                                          Page 5 of 8
Case 6:10-cr-00076-SMH-PJH Document 148 Filed 11/23/20 Page 6 of 8 PageID #: 1420




  Under the authority granted to the BOP in U.S.S.G. § 1B1.13 to further specify what it

  considers “extraordinary and compelling,” BOP Program Statement 5050.50 2 lists similar

  conditions such as terminal illness, advanced age and the death of a spouse or registered

  partner.       BOP’s program statement does not depart from the manner in which

  “extraordinary and compelling” is otherwise defined. U.S. v. Hudec, No. 4:91-1-1, 2020

  WL 4925675 (S.D.Tex. 8/19/2020) (noting that Program Statement 5050.50 provides the

  same bases as U.S.S.G. for a finding of “extraordinary and compelling” reasons for

  compassionate release).

            “In general, the defendant has the burden to show circumstances meeting the test

  for compassionate release.” U.S. v. Stowe, No. H-11-803(1), 2019 WL 4673725 at *2

  (S.D. Tex. Sept. 25, 2019); see also U.S. v. Ennis, No. EP-02-CR-1430-PRM-1, 2020 WL

  2513109, at *4 (W.D. Tex. May 14, 2020) (“[T]he defendant has the burden to show

  circumstances meeting the test for compassionate release.”); U.S. v. Wright, No. 16-214-

  04, 2020 WL 1976828, at *6 (W.D. La. Apr. 24, 2020) (Petitioner has the “burden of

  showing the necessary circumstances, or a combination of circumstances, that would

  warrant relief under the compassionate release statute.”).              In certain instances, the

  COVID-19 outbreak may affect whether an inmate can show extraordinary and

  compelling reasons warranting compassionate release under Section 3582(c)(1)(A)(i). If

  an inmate has a chronic medical condition that has been identified by the Centers for

  Disease Control (“CDC”) as elevating the inmate’s risk of becoming seriously ill from

  COVID-19, that condition, in light of the pandemic, may rise to the level of “extraordinary

  and compelling reasons” under Section 3582(c)(1)(a). In other words, some conditions



  2   Available at https://www.bop.gov/policy/progstat/5050_050_EN.pdf.

                                                Page 6 of 8
Case 6:10-cr-00076-SMH-PJH Document 148 Filed 11/23/20 Page 7 of 8 PageID #: 1421




  that would not have constituted an “extraordinary and compelling reason” now fall into

  this category because of the risk of COVID-19. Similarly, in light of the COVID-19

  pandemic, a defendant “experiencing a serious deterioration in physical or mental health

  because of the aging process” may be found to have a substantially diminished ability to

  provide self-care within the environment of a correctional facility, even in instances where

  the defendant’s age-related decline in health otherwise would not have qualified under

  Section 3582(c)(1)(A).

         Even the Government concedes that “moderate to severe asthma” is a condition

  that might put a person at an increased risk for severe illness from COVID-19. See

  Centers for Disease Control and Prevention, People with Certain Medical Conditions (last

  updated November 2, 2020), available at https://www.cdc.gov/coronavirus/2019-

  ncov/need-extra-precautions/people-with-medical-conditions.html (last visited 11/23/20).

  Milder forms of asthma do not appear on the CDC’s list at all. See id. Yet here, Caillier

  has not provided medical documentation to support his asserted medical condition and

  there is no way for this Court to determine if his asthma is mild, moderate, or severe.

  Because he bears the burden of establishing an entitlement to sentence reduction,

  Caillier’s motion may be denied on this basis alone. See U.S. v. v. Aguila, No. 2:16-CR-

  00046-TLN, 2020 WL 1812159, at *2 (E.D. Cal. Apr. 9, 2020); U.S. v. Lotts, No. CR 08-

  1631 JAP, 2020 WL 835298, at *3 (D.N.M. Feb. 20, 2020).

         Notwithstanding, even if this Court were to assume Caillier met the “extraordinary

  and compelling reasons” standard because of his medical condition, this Court believes

  granting Caillier’s release would not comport with the factors enumerated in Section

  3553(a) and would present a possible danger to the community. Caillier, a high school



                                         Page 7 of 8
Case 6:10-cr-00076-SMH-PJH Document 148 Filed 11/23/20 Page 8 of 8 PageID #: 1422




  teacher, admitted that he asked a minor student for sexually explicit images of herself.

  See Record Document 50-2. He instructed the minor not to take a picture of her face

  because that is how he could get in trouble. See id. At Caillier’s request, the minor took

  several images of herself including sexually explicit images and sent them to him. See

  id. Regardless of whether Caillier and the minor were discussing the possibility of the

  minor sneaking out of the house for them to meet for possible sexual reasons, this Court

  believes Caillier’s offense conduct evidences he is a danger to the community. He was

  in a position of power and control and his actions were predatory toward the minor

  student.

          Moreover, a reduced sentence simply would not reflect the seriousness of Caillier’s

  offense, would not promote respect for the law, would not afford adequate deterrence to

  criminal conduct, and would not protect the public from further crimes of the defendant.

  A reduced sentence would also cause disparity from sentences other defendants have

  received for similar criminal conduct.

                                        CONCLUSION

          Based on the foregoing reasons, Caillier’s Motion for Compassionate Release

  (Record Document 135) is hereby DENIED. An order consistent with the terms of the

  instant Memorandum Ruling shall issue herewith.

          THUS DONE AND SIGNED, in Shreveport, Louisiana, this 23rd day of November,

  2020.




                                           Page 8 of 8
